Mayo, J.
The Clerk of the District Court has the right to grant injunctions.
2. Where a party is sued for a partition of real estate, which she has in her possession, and from a judgment'decreeing a partition she takes a suspensive aopeal, giving bond for the estimated value of the rents and revenues likely to accrue, pending the appeal, such bond is legal and binding on her; though a married woman, it is not a debt of the community, but relates to her separate estate.
3. The sureties on such a bond are liable for the rents and revenues covered by said obligation. 3 An. 685; 9 An. 425.
4. But the sureties cannot be sued until judgment has been obtained and executed against their principal. 32 An. 993.